DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 and 04/15/2022 have been fully considered by the examiner.

Drawings
The drawings are objected to because they are not legible with respect to the hand-written reference numbers. For example, Fig. 8 contains reference numbers that are not legible such as numbers 19 and 21. The same rational applies to the other Figures with illegible hand-written reference numbers.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 1 recites “Computer implemented method” but should read “A computer implemented method”.
Claim 1 step C recites “determining precise location” but should read “determining a precise location”.
Claim 9 step D recites “providing location as the point of view the artificial view was generated from” but should read “providing a location from the point of view the artificial view was generated from”.
Claim 12 is missing a comma, and should read “wherein with the precise location of step C and the multi- modal three-dimensional map from step A, an augmented reality around a user is created and that the beacons from step D are perceptible in said augmented reality.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step D recites “setting beacons along the path at the waypoints”. There exists a lack of antecedent basis for “the path” in the claim. The examiner will interpret step D as “setting beacons along the route at the waypoints”. Appropriate correction is required.
Claim 7 line 3 recites “at least one transitioning space is defined” which is followed by “and that a transitioning space bridges a gap…” It is not clear to the examiner if the transitioning space that bridges a gap refers to the same transitioning space that is defined. The examiner recommends changing line 3 to “and that the transitioning space bridges a gap”. Appropriate correction is required.
Claim 9 step d recites ”providing location as the point of view the artificial view was generated from”. There exists a lack of antecedent basis for “the point of view” in the claim. Appropriate correction is required.
Claim 11 recites “wherein dynamic objects are one or more from the following list” while claim 10 recites “removing of dynamic objects”. It is not clear to the examiner if the dynamic objects in claim 11 refer to the same dynamic objects that are removed in claim 10. The examiner recommends changing claim 11 to “wherein the dynamic objects are one or more from the following list”. Appropriate correction is required.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as recited above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to independent claim 1, the claim recite “providing a multi-modal three-dimensional map”, “calculating a route based on the multi-modal three-dimensional map connecting the at least two places over at least one intermediate waypoint”, “determining precise location of the traffic participant”, and “setting beacons along the path at the waypoints”. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, 
the limitation “calculating a route based on the multi-modal three-dimensional map connecting the at least two places over at least one intermediate waypoint” in the context of the claim encompasses a user looking at a route on a map and drawing the route (i.e. calculating a route) connected via least two place (i.e. a start point and an end point) over a waypoint. Since this limitation can be drawn on a map, this limitation recites a mental process. The limitation “determining precise location of the traffic participant” in the context of the claim encompasses a user looking at a map and determining their own location (i.e. where they are positioned on the map). Since this limitation can be pinpointed and drawn on map, this limitation recites a mental process. The limitation  “setting beacons along the path at the waypoints” in the context of the claim encompasses a user marking a map along the determined path at the waypoints. Since this limitation can be done by drawing on a map, this limitation recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	Regarding claim 2, the limitation “wherein the multi-modal three-dimensional map is created from at least two sources” in the context of the claim encompasses a user creating a map using at least two sources (by using different forms of data). This can be done by drawing the map from at least two sources. Since this limitation can be drawn, the limitation recites a mental process.
	Regarding claim 3, the limitation “wherein the sources in step A contain at least one or more of the following: two-dimensional map data, satellite images, conventional three-dimensional information, topographic maps, (municipal) street tree inventories, hydrants plans, street constructions plans, surface texture for three-dimensional models and aerial views” in the context of the claim encompasses a user creating a map using the following sources. Since this limitation can be drawn using these sources, the limitation recites a mental process.
	Regarding claim 4, the limitation “wherein within the multi-modal three-dimensional map at least one walkable space is defined” in the context of the claim encompasses a user drawing a walkable space on a map, and since this limitation can be drawn, the limitation recites a mental process.
	Regarding claim 5, the limitation “wherein step B is carried out based on the walkable space within the multi-modal three- dimensional map” in the context of the claim encompasses a user drawing a route using the walkable space on the map. Since this limitation can be drawn, the limitation recites a mental process.
	Regarding claim 6, the claim limitation “wherein two walkable neighboring spaces are connected via at least one waypoint” in the context of the claim encompasses a user drawing a route on a map that includes two walkable neighboring spaces that are connected via at least one waypoint. Since this limitation can be drawn, the limitation recites a mental process.
	Regarding claim 7, the claim limitation “wherein during step A within the multi-modal three- dimensional map at least one transitioning space is defined and that a transitioning space bridges a gap between at least two walkable spaces that are not bordering each other” in the context of the claim encompasses a user drawing the route on the map that includes a transitioning space wherein the transitioning space bridges a gap between at least two walkable spaces that are not bordering each other. Since this limitation can be drawn, the limitation recites a mental process.
	Regarding claims 8-20, the claims recite the same limitations as recited in claims 2-7, and therefore the same mental process rational applies.
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claim 1 recites “providing a multi-modal three-dimensional map”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of “providing a multi-modal three-dimensional map” is taught in the secondary prior art reference Couckuyt et al. US20060184314A1 in Fig. 4. Accordingly, the step of providing a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolstedt et al. US20140379251A1 (henceforth Tolstedt) in view of Couckuyt et al. US20060184314A1 (henceforth Couckuyt).

Regarding claim 1,
Tolstedt discloses:
Computer implemented method for guiding traffic participants between at least two places (See Para. 0045) wherein the method contains the following steps: 
A. providing a map, (See the flowchart of Fig. 4, Para. 0013 and Para. 0049.) 
B. calculating a route based on the map connecting the at least two places over at least one intermediate waypoint, (See at least Para. 0045-0046)
 C. determining precise location of the traffic participant (See Para. 0029, “The key sensing components of the virtual walking stick 10 are the global navigation satellite system (GNSS) receiver 210 and the inertial measurement unit (IMU) 220. The GNSS receiver 210 is capable of receiving signals from multiple geosynchronous orbiting satellites and using those signals to calculate a location (including a latitude value and a longitude value).”) 
D. setting beacons along the path at the waypoints. (See Para. 0048, “most embodiments of the virtual walking stick 10 will have a feature which will allow a user to touch the pointing tip 135 of the virtual walking stick 10 to an object located in three-dimensional space (a geospatial reference point, or a "geo-point") and to record that geo-point in the memory 230 of the virtual walking stick 10” and Para. 0049, “the virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way.” Beacons are set along the path at geo-points to record that geo-point in the memory of the virtual walking stick.)

Tolstedt does not specifically state that the map is a multi-modal three-dimensional map. However, Couckuyt teaches:
providing a multi-modal three-dimensional map
(See Fig. 5 and Para. 0014)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolstedt to incorporate the teachings of Couckuyt to include providing a multi-modal three-dimensional map in order to provide additional navigation information such a navigation information for multiple transportation modes (see Para. 0005, Couckuyt). This would create a more robust navigation system by providing a more detailed map.

	Regarding claim 2,
Tolstedt discloses:
wherein the map is created from at least two sources. (See Para. 0048, the map is created from the collected new geo-points that is continuously updated (i.e. one source) and an existing map database (see Para. 0013), which represents two sources.)

Regarding claim 3,
Tolstedt discloses:
wherein the sources in step A contain at least one or more of the following: two-dimensional map data, satellite images, conventional three-dimensional information, topographic maps, (municipal) street tree inventories, hydrants plans, street constructions plans, surface texture for three-dimensional models and aerial views (See Para. 0048, a geo-point is an object located in three-dimensional space, wherein the geo-point is recorded to update the map information.)

Regarding claim 4,
Tolstedt discloses:
wherein within the map at least one walkable space is defined. (Since the reference relate to pedestrian navigation (See at least Para. 0047) for the visually impaired, the map included defined walkable spaces.)

Regarding claim 5,
Tolstedt discloses:
wherein step B is carried out based on the walkable space within the map. (The route calculation is carried out based on these walkable spaces via waypoints connecting them, see Para. 0045.)

Regarding claim 6,
Tolstedt discloses:
wherein two walkable neighboring spaces are connected via at least one waypoint. (The route calculation is carried out based on these walkable spaces via waypoints connecting them, see Para. 0045.)

Regarding claim 7,
Tolstedt discloses:
wherein during step A within the map at least one transitioning space is defined and that a transitioning space bridges a gap between at least two walkable spaces that are not bordering each other. (See Para. 0045, the staircase that the pedestrian is approaching with the virtual walking stick represents a transitioning space that bridges a gap between two walkable spaces that are not bordering each other.)

Regarding claim 15,
Tolstedt discloses:
wherein a device carries out the method according to claim 1.
(See Fig. 1, Para. 0023, “the virtual walking stick 10”.)

Regarding claim 16,
Tolstedt discloses:
A non-transitory computer-readable medium on which is stored a series of instructions that, when executed by a computer, cause the computer to perform the method of claim 1.
(See Fig. 1 and Para. 0023, “ Referring to FIG. 1, The virtual walking stick 10 has a barrel 100 that houses electronic circuitry (described in FIG. 2) that controls the functioning of the device. The virtual walking stick 10 has a pointing tip 135. In some embodiments of the virtual walking stick 10, the pointing tip 135 serves the purely mechanical function of providing an end cap to the barrel 100. In other embodiments of the virtual walking stick 10, the pointing tip 135 may house a switch which can be activated when the pointing tip 135 is pressed against a surface, sending an input signal into the electronic circuitry housed inside the barrel 100. In the embodiment shown in FIG. 1, pointing tip 135 houses a microphone 130 that can be used to capture spoken commands and other ambient sounds.”)

Regarding claim 17,
Tolstedt discloses:
wherein the determining step uses the map.
(See at least Para. 0029- and Para. 0034)

Regarding claim 18,
Tolstedt discloses:
wherein the map is created from at least three sources.
(See Para. 0048, the map is created from the collected new geo-points that is continuously updated that includes location and latitude data (i.e. two sources) and an existing map database (see Para. 0013), which represents at least three total sources.)

Regarding claim 19,
Tolstedt discloses:
wherein within the map at least one walkable space is defined. (Since the reference relate to pedestrian navigation (See at least Para. 0047) for the visually impaired, the map included defined walkable spaces.)

Regarding claim 20,
Tolstedt discloses:
wherein within the map at least one walkable space is defined. (Since the reference relate to pedestrian navigation (See at least Para. 0047) for the visually impaired, the map included defined walkable spaces.)


Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tolstedt and Couckuyt in view of Hull US20040030491A1.

Regarding claim 8,
Tolstedt and Couckuyt discloses the limitations as recited in claim 1 above. 
Tolstedt further discloses:
wherein at least one obstacle is identified and marked in the map
(See Para. 0049, “The virtual walking stick 10 is used throughout the duration of a trip by a visually-impaired user to navigate both to and from a location, to detect and "feel" known and mapped objects and obstacles on a path, and to record new, discovered objects along the way.”)

Tolstedt does not specifically state that at least one waypoint is set to circumvent said obstacle. However, Hull teaches:
at least one waypoint is set to circumvent said obstacle.
(See Para. 0066, “Furthermore, the unit 49 can advantageously be arranged to check that no obstruction exists between the current location of the user and the position, or proposed position, of the sound beacon. This check is made using the electronic map of the hall 10 held in the visit data memory 43, obstructions (or what are to be treated as obstructions) being marked on this map. If the unit 49 determines that the straight line path from the user to the sound beacon passes through an obstruction, the unit 49 modifies the position (or proposed position) of the beacon until this is no longer the case. This check can be carried out either simply when the beacon is first positioned or on a continuous basis each time the user's location is determined. Of course, rather than a check being carried out in respect of a particular location of the audio beacon, the position of the latter can be chosen such that it lies outside a "dead zone" of locations formed by the shadow of the obstruction (considering the user as a point "light source").” A waypoint is set so that the user can circumvent an obstacle on the path.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolstedt to incorporate the teachings of Hull to include “at least one waypoint is set to circumvent said obstacle” in order for the user to follow a particular path through a physical space that contains obstacles (See Para. 0002, Hull). This would create a more robust navigation system for guiding a user along a target path using virtual audio beacons (See Abstract, Hull).

Regarding claim 12,
Tolstedt and Couckuyt discloses the limitations as recited in claim 1 above. 
Tolstedt does not specifically state wherein with the precise location of step C and the multi- modal three-dimensional map from step A an augmented reality around a user is created and that the beacons from step D are perceptible in said augmented reality.
However, Hull teaches:
wherein with the precise location of step C and the map from step A an augmented reality around a user is created and that the beacons from step D are perceptible in said augmented reality.
(See Para. 0013-0015, steps a-c. A position of the user is determined relative to the target path, and  a location at which to position a virtual audio beacon such that it lies in a direction at least approximating the direction of the target path onward from the user’s current position is determined, wherein the virtual audio beacons are rendered at the location that is determined. Therefore, the map, the position of the user, and the beacons form an augmented reality around a user.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolstedt to incorporate the teachings of Hull to include “wherein with the precise location of step C and the multi- modal three-dimensional map from step A an augmented reality around a user is created and that the beacons from step D are perceptible in said augmented reality” in order to effectively guide a user along a target path by the use of virtual audio beacons. (See Abstract, Hull). This would create a more robust navigation system for indicating a specified path through a physical space through audio cues. 

Regarding claim 13,
Tolstedt and Couckuyt discloses the limitations as recited in claim 1 above, while Tolstedt, Couckuyt and Hull discloses the limitations as recited in claim 12 above.
Tolstedt does not specifically state wherein the augmented reality is acoustic and that the beacons are audible at their respective location.
However, Hull teaches:
wherein the augmented reality is acoustic and that the beacons are audible at their respective location.
(See Para. 0015, “rendering the audio beacon at the location determined in step (b) through audio output devices carried by the user.”) “The same motivation rational from claim 12 applies to claim 13.”

Regarding claim 14,
Tolstedt and Couckuyt discloses the limitations as recited in claim 1 above. Tolstedt does not specifically state wherein only one or two beacons are active simultaneously and that the active beacon or beacons are the most proximate in direction of the path.
	However, Hull teaches:
wherein only one or two beacons are active simultaneously and that the active beacon or beacons are the most proximate in direction of the path.
(See Fig. 4 and Para. 0067, “In another variant, rather than providing only a single virtual sound beacon, one or more further beacons can be provided beyond the first beacon” and Para. 0068 “the beacons can be caused to vary in intensity, frequency, or some other audible characteristic, to indicate the order in which they should be approached with each beacon sounding in turn (potentially with overlap) in a cyclic manner with the further sounds being quieter”. Only one or two beacons are active simultaneously wherein the active beacons are the most proximate in direction of the path (See Fig. 4).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolstedt to incorporate the teachings of Hull to include “wherein only one or two beacons are active simultaneously and that the active beacon or beacons are the most proximate in direction of the path” in order to indicate the order (to the user) in which they should be approached with each beacon sounding in turn in a cyclic manner with the further sounds being quieter (See Para. 0068, Hull). This would create a more robust navigation system for guiding a user along a target path (See Abstract, Hull).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tolstedt and Couckuyt in view of ONO SHUJI JP2005326168A (henceforth SHUJI)

Regarding claim 9,
Tolstedt and Couckuyt discloses the limitations as recited in claim 1 above. Tolstedt does not specifically state wherein step C is carried out with the following sub-steps: a. acquiring a real view by processing at least one digital picture of the surrounding, b. generating at least one possible artificial view based on a raw location, the raw location providing a scene that is part of the multi-modal three-dimensional map and that is being depicted to provide the artificial view, c. comparing the artificial view and the real view, d. if the artificial view and the real view are essentially the same, providing location as the point of view the artificial view was generated from, and completing the subprocess, e. if the artificial view and the real view are not essentially the same repeating the subprocess with at least one different artificial view. 
However, SHUJI teaches:
wherein step C is carried out with the following sub-steps: a. acquiring a real view by processing at least one digital picture of the surrounding, b. generating at least one possible artificial view based on a raw location, the raw location providing a scene that is part of the multi-modal three-dimensional map and that is being depicted to provide the artificial view, c.comparing the artificial view and the real view, d. if the artificial view and the real view are essentially the same, providing location as the point of view the artificial view was generated from, and completing the subprocess, 
(See at least Para. 0005, “ Image comparison for comparing an image outside the vehicle to be captured from the calculated position using the 3D map, an image generated by the image reproduction unit outside the vehicle, and an image captured by the camera and a detailed position calculation unit that calculates a detailed position of the host vehicle using the comparison result by the image comparison unit. Thereby, the position of the own vehicle can be calculated accurately.” A position is calculated based on the comparison of the artificial view and the real view.)
e.if the artificial view and the real view are not essentially the same repeating the subprocess with at least one different artificial view. (See Para. 0021, when the artificial view and the real view are not the same, the subprocess is repeated with using a different view that has unnecessary information removed. A view that removes the unnecessary information such as moving objects represents a different view. Further see Para. 0028, a match is determined when the calculated difference between the real view image and the artificial view is smaller than a predetermined value. In Para. 0030, when the images don’t match, the current route determination unit 54 corrects the calculated position of the host vehicle, which also represents repeating the subprocess with a different artificial view.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolstedt to incorporate the teachings of SHUJI to include the limitations as recited in claim 9 above to calculate a detailed position of the host vehicle using an image captured from the vehicle (See Para. 0001, SHUJI). This would create a more robust navigation system from the method of calculating a precise position of the vehicle using images captured from the vehicle.

Regarding claim 10,
Tolstedt, Couckuyt and Shuji discloses the limitations as recited in claim 9 above. Tolstedt does not specifically state wherein sub-step C.a. contains the sub-step i. removing of dynamic objects from the digital picture. 
However, Shuji further teaches:
wherein sub-step C.a. contains the sub-step i. removing of dynamic objects from the digital picture. (See Para. 0021, dynamics objects are removed from the digital picture.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolstedt to incorporate the teachings of SHUJI to include “wherein sub-step C.a. contains the sub-step i. removing of dynamic objects from the digital picture” in order to more accurately determining the current position of the vehicle 10 by removing unnecessary objects from the digital image (See Para. 0021, SHUJI). This would create a more robust navigation system from the method of calculating a precise position of the vehicle using images captured from the vehicle.

Regarding claim 11,
Tolstedt, Couckuyt and Shuji discloses the limitations as recited in claims 9 and 10 above. Tolstedt does not specifically state wherein dynamic objects are one or more from the list containing: cars, other pedestrians, animals, movable trash bins, A-signs, mobile advertising installations, bicycles and the like.
However, Shuji further teaches:
wherein dynamic objects are one or more from the list containing: cars, other pedestrians, animals, movable trash bins, A-signs, mobile advertising installations, bicycles and the like. (See Para. 0021, “pedestrians that are moving are removed”.) “The same motivation rational from claim 10 applies to claim 11.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baqain US20180356233A1 discloses an intelligent navigation assistance device including a mobility device (e.g., a walking staff, a walker, a wheelchair) configured with input components to receive user input, environment components to detect objects or obstacles in the surrounding environment, panic components to detect emergency situations or conditions, local computing devices to process information and facilitate communication/control with/of mobile computing devices. (see Abstract)
Kim et al. US20170003132A1 discloses a walking guidance apparatus using a walking guidance information database, the walking guidance apparatus including a feature point extracting unit, a corresponding point search unit, a current position and walking direction calculation unit, a guidance information generating unit and a guidance sound source reproducing unit. The feature point extracting unit may be configured to extract a feature point from an acquired image. The corresponding point search unit is configured to search for a corresponding point based on a correspondence relationship between feature points extracted from consecutive images. The current position and walking direction calculation unit is configured to calculate a current position and a walking direction of a pedestrian by calculating a three-dimensional (3D) position and pose of a camera between the images using camera internal parameters and a relationship between corresponding points. The guidance information generating unit is configured to generate guidance information according to the current position and the walking direction of the pedestrian by referring to the walking guidance information database. (See Para. 0014)
Cioffi et al. US20150330787A1 discloses a wayfinding system includes a server configured to deliver navigational information associated with a route to user devices which output the navigational information to blind or low vision users in their preferred output format. That navigation information can be augmented by additional navigation information that is delivered in real time to the blind or low vision users as a result of receiving signals from proximity beacons associated with the wayfinding system. (See Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669